Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I and the species of podocin and nephrin  in the reply filed on 11/17/2021 is acknowledged.   The reply assert that claim 8 is dependent on claim 1.  However, the dependency is not clear as claim 8 is clearly to a product claim whereas claim 1 to a method.  The requirement for restriction mailed 10/01/2021 provides the rational for the separation. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are pending.  Claims 8 is withdrawn as being drawn to a nonelected species or invention.
An action on the merits for claims 1- 7 is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 1- 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims encompass the determination of expression levels of nephrin and podocin during a first time period and a second time period to make a determination of likelihood of cardiovascular disease in any biological sample from any subject.
When the claims are analyzed in light of the specification, the invention encompasses any subject, which would include any animal and detection of expression of nephrin and podocin in any sample type.    
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The specification provides human blood mRNA levels of nephrin and podocin (para 85) but does not provide any other associations with other samples (e.g. tissue, urine, etc.) in any other species that functionally provide likelihood for cardiovascular disease.   
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (specific features and 
The art teaches that gene expression between different tissue types and samples are not the same.  Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such a correlation of expression and rejection in one species would not be directly correlative to any other species.  
Further, the specification has not provided any guidance that the expression of the recited genes is similar across tissue types.  The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a gene or genomic region, without any definition of the particular regions claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  



Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for determining expression level of nephrin and podocin, does not reasonably provide enablement for predicting likelihood of any cardiovascular disease in any subject by comparison of two .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
 "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
The breadth of the claims 
The claims are drawn to a method of predicting the risk of cardiovascular disease of a subject comprising obtaining a biological sample, determining expression level of at least 2 genes of nephrin and podocin, comprising the expression levels at a first time period and a second time period and predicting the likelihood of cardiovascular disease. 	
Therefore the claims are drawn to correlation of any sample in any species any expression comparison of 2 time periods of nephrin and podocin.  However, as discussed below the specification does not provide guidance for the breath of the claims.  Further, the art teaches the unpredictability of the breadth of the claims.   
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology."  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification and Working Examples
	The specification asserts a correlation between the comparison of expression of nephrin and podocin between 2 time periods and likelihood of cardiovascular disease.  The specification asserts that the sample can be any sample of biological material from any mammal (p. 4), however as discussed in the art section below such correlations of expression between samples and species are population specific.  The specification does not provide guidance for the breadth of the claims because the specification has not provided that expression levels are correlative across samples and species. 
The specification provides that cardiovascular disease is defined as acute coronary syndrome, stroke or overt manifestation of peripheral arterial disease (p. 8), however each of these disease types have different effects on the biochemical pathway and there is no evidence that expression levels of nephrin and podocin comparison across 2 time periods would be correlative to any type of cardiovascular disease.  
The example in the specification used blood/urine from type II diabetes patients and time periods after 6 months and 7 years (p. 13).  The specification asserts that both podocin and nephrin mRNA were significantly greater in subjects who developed CVD compared to no CVD (p. 16).  It is noted that potentially there could be a scope of enablement for this recitation (p. 16), however, the claims are broader than such a correlation.  Further, the claims do not require any comparison to a baseline value as is recited in the specification.  
The specification does not provide any analysis of any other non-human subject organisms or any analysis of any cardiovascular disease.  Further, the specification has not provided any indication of which samples (types of tissues and cells) would have the 
	As such the specification does not provide support for the breath of the claims.  

The unpredictability of the art and the state of the prior art
The art teaches that gene expression between different tissue types and samples are unpredictable.  Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such a correlation of expression and rejection in one species would not be directly correlative to any other species without further experimentation.  This experimentation would be unpredictable as there is no expectation of success that expression patterns observed in one species would be similar to any other species.  Herein in the instant case the specification has not 
Further, the specification has not provided any guidance that the expression of the recited genes is similar across tissue types.  The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression level to a disease in one sample would not be correlative to an association to any other sample type.   
 	The state of the art teaches that there is a natural variation in gene expression among different individuals and the difficulty in applying gene expression results.  The art of Cheung et al (Nature Genetics 2003 Vol. 33 p. 422) teaches that there is natural variation in gene expression among different individuals.  Cheung et al teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3). Herein in the instant case the independent claims do not require a comparison to a control and further even when there is a control in the 
The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of pathology 2001 Vol. 195 p. 53).  Wu teaches that gene expression data, such as microarray data, must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologies (p.53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data analysis.  Much of the data analysis depends on such low-level considerations as normalization and such basic assumptions as normality (p.63 - Discussion).  The prior art of Newton et al (Journal of Computational Biology 2001 Vol. 8 p. 37) further teaches the difficulty in applying gene expression results.  Newton et al teaches that a basic statistical problem is determining when the measured differential expression is likely to reflect a real biological shift in gene expression, and replication of data is critical to validation (p.38, third full paragraph).  The skilled artisan would have to perform undue experimentation to determine which expression levels in each gene would be positively correlated to determining breast cancer associated disease state and which changes in expression levels are due to individual differences in the subjects.  

 
The level of skill in the art is deemed to be high.	
Quantity of experimentation and Conclusion

Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.  Therefore the method as claimed would require a large amount of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the negative teachings in the art, and the lack of guidance provided in the specification balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1- 7 are indefinite over step d of claim 1  In particular the prediction of likelihood is based on the outcome of the comparison; however, it is not clear which outcomes would provide likelihood of disease.  It is not clear if likelihood is merely based upon the comparison or if some result of the comparison is correlative.  Therefore the metes and bounds of the claims are unclear.
Claim 2- 7 are indefinite over “increase in expression”. It is not clear if the claim is intending that the claims be limited to that the 2 genes are both increased from time period one and 2, that there is a combined increased, or only increases in expression are compared.  Therefore the metes and bounds are unclear.
Claims 3- 7 are indefinite over "at least about" in claim 3 and 5. ”.  It is vague and indefinite what is meant by the phrase "at least about".  The phrase "at least” typically indicates a minimum point.  The phrase "at least", however, is contraverted by the term "about" which implies that values above and below are permitted.  In Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d.1200 (CAFC 1991), the CAFC stated, "The district court held claims 4 and 6 of the patent invalid because their specific activity limitation of "at least about 160,000" was indefinite".  After review, the CAFC states "We therefore affirm the district court's determination on this issue."  Thus, the phrase "at 
Claim 7 is indefinite over “a PCR based method, particularly a quantitative real time PCR method”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, the broad recitation of PCR followed by the narrow limitation of RT PCR.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1- 7 are drawn to a method for predicting the risk of cardiovascular disease of a subject comprising obtaining a biological sample, determining the expression level of at least 2 genes of interest which are nephrin and podocin, comparing the expression level oat a first and second time period and predicting the likelihood of cardiovascular disease based on the outcome of the comparison.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the present situation, the claims are based on the judicial exception levels of a correlation of likelihood of cardiovascular disease and expression of at least nephrin and podocin”.  The obtaining a biological sample and determining expression of the naturally occurring genes is considered conventional as it is well within the scope of the artisan to perform hybridization assays to determine expression of genes.  Step c of "comparing” is considered a mental step as it can be performed by visually looking at the different data points.  Step d is the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). 

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter: 
Step 1. Is the claim to a process, machine, manufacture, or composition of matter?  Yes- the claims are clearly directed to a process. 
Step 2A. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes- The claims are directed to a judicial exception.  The claims are based on the judicial exception levels of a correlation of likelihood of cardiovascular disease and expression of at least nephrin and podocin”.  Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No-there are no elements or combination of elements in the claim that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception: The obtaining a biological sample and determining expression of the naturally occurring genes is considered conventional as it is well within the scope of the artisan to perform hybridization assays to determine expression of genes.  Step c of "comparing” is considered a mental step as it can be performed by visually looking at the different data points.  Step d is the judicial exception.
	In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept[]. If so, we then ask, 'what else is 
The claims do not recite any elements or steps that add anything significant to the judicial exception. The claims do not recite a new, innovative method for determining expression and comparing.  The claim does nothing more than spell out what practitioners already knew-how to detect the expression and comparison to normal samples, using ordinary techniques.  Nothing is added by identifying the techniques to be used because those techniques were the well understood, routine, and conventional techniques that a scientist would have thought of when detecting the dose value.
The recited steps must be undertaken to apply the judicial exceptions. The recited steps only instruct the user to engage in well-understood, routine and conventional activity previously engaged in by scientists in the field since methods of contacting and detecting expression of a naturally occurring gene were conventional in the art at the time the invention was made.   The specification teaches that these steps used are assay that are routine and convention, such as PCR based methods (p 5-8).

Note that the Supreme Court in Mayo v. Prometheus has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
In Prometheus, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."  

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-21,23-24  of copending Application No. 14847946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other each requires a determination over two time periods of nephrin and podocin expression for a determination of cardiovascular disease. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D SALMON/Primary Examiner, Art Unit 1634